DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 21, and 29, as amended is objected to because of the following informalities:  claim 1, has been amended to recite, in part, “at least one orthogonal frequency division multiplexing (OFDM) symbol of the of the PDSCH transmission overlapping with a semi-static uplink symbol associated with the UE;”. The sentence is ended with a semi-colon.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 11, 13-14, 21, 29, 23-24, and 31-39, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2021/0105809 A1).
Regarding claims 1 and 21, Park discloses:
a user equipment (UE) for wireless communication (par.[0009] describes a user equipment that receives higher-layers signaling), comprising:
a memory (fig.15 teaches a memory); and
one or more processor (fig.15 teaches a processor) coupled to the memory (fig.15 shows a processor which is communicatively coupled to the memory), the one or more processors configured to cause the UE to:
receive a physical downlink shared channel (PDSCH) grant (fig.10 DCI, par.[0146] which recites, in part, “The base station may configure the repeated transmission frequency of a PDSCH, for example, pdsch-AggregationFactor in PDSCH-Config, to the higher layer such as RRC, and when the repeated transmission frequency is configured, the PDSCH scheduled to the DCI may be repeatedly transmitted in the same number of slots as the consecutive repeated transmission frequencies (10-05). All PDSCHs that are repeatedly transmitted may be assigned with the same time resource in a slot, which may be, as illustrated in FIG. 7, the OFDM symbol start position 7-00 and the length 7-05 in one slot indicated by the DCI.”) scheduling a set of PDSCH transmissions (par.[0146] as discussed above teaches that the UE is scheduled via a downlink control signal a plurality of PDSCH in a slot over a plurality of downlink symbols); and
delay reception of a PDSCH transmission of the set of PDSCH transmissions (par.[0198] describes a PDSCH transmissions 1-3, wherein the PDSCH transmission 2, can be delayed), and one or more scheduled PDSCH transmissions that are scheduled subsequent to the PDSCH transmission (par.[0198] which recites, in part, “In another example, in a situation in which a total of three PDSCHs, that is, PDSCH 1, PDSCH 2, and PDSCH 3, are scheduled to be repeatedly transmitted and received in one slot, when PDSCH 2 is delayed, PDSCH 3 is further delayed to be transmitted and received after PDSCH 2.”), based at least in part on, at least one orthogonal frequency division multiplexing (OFDM) symbol of the of the PDSCH transmission overlapping with a semi-static uplink symbol associated with the UE (par.[0198] which recites, in part, “In an example, in a situation in which a total of two PDSCHs in one slot are sequentially scheduled to PDSCH 1 and PDSCH 2 having the same length to be repeatedly transmitted and received, symbols assigned to be PDSCH 1 are indicated to be the DL symbols by Step 3, and when some of symbols assigned to be PDSCH 2 are indicated to be the UL symbols (or flexible symbols) by Step 3, the UE determines that, after the UL symbols (or flexible symbols) indicated by Step 3, PDSCH 2 are transmitted and received, in the same slot, in DL symbols to which all PDSCH 2 are assigned.”).

Regarding claims 3, 13, and 23, Park discloses:
wherein the one or more processors are further configured to cause the UE to:
cancel the reception of at least one of the one or more scheduled PDSCH transmissions based at least in part on the at least one OFDM symbol overlapping with the semi-static uplink symbol (par.[0195] which recites, in part, “When the configuration of Step 3 is received and the signaling (DCI format 2_0) is correctly received, the UE does not expect that the symbols assigned to be the first PDSCH among the PDSCHs that are PDSCH repeated transmitted and received are indicated to be the UL symbols by Step 3, and when at least one of the symbols assigned to be other PDSCHs other than the first PDSCH is indicated to be the UL by Step 3, the UE receives the PDSCH with respect to the other symbols except the symbol indicated to be the UL.”. That is, the PDSCH that is configured to overlap with the at least one UL symbol is dropped or cancelled).
	Regarding claims 4, 14, and 24, Park discloses:
	monitoring for at least one PDSCH transmission, of the set of PDSCH transmissions, based at least in part on the delay (par.[0198] describes the UE receiving the delayed PDSCH transmissions).

	Regarding claims 11 and 29, Park discloses:
	a base station (fig.16 which teaches a base station) for wireless communication, comprising:
	a memory (fig.16 which teaches a memory); and
	one or more processors coupled to the memory (fig.16 which teaches processors which are coupled with the memory), the one or more processors configured to cause the base station to:
	transmit a physical downlink shared channel (PDSCH) grant scheduling a set of PDSCH transmissions (par.[0016] and fig.10 DCI, par.[0146] which recites, in part, “The base station may configure the repeated transmission frequency of a PDSCH, for example, pdsch-AggregationFactor in PDSCH-Config, to the higher layer such as RRC, and when the repeated transmission frequency is configured, the PDSCH scheduled to the DCI may be repeatedly transmitted in the same number of slots as the consecutive repeated transmission frequencies (10-05). All PDSCHs that are repeatedly transmitted may be assigned with the same time resource in a slot, which may be, as illustrated in FIG. 7, the OFDM symbol start position 7-00 and the length 7-05 in one slot indicated by the DCI.”); and
	delay transmission of a PDSCH transmission of the set of PDSCH transmissions (par.[0198] describes a PDSCH transmissions 1-3, wherein the PDSCH transmission 2, can be delayed), and one or more scheduled PDSCH transmissions that are scheduled subsequent to the PDSCH transmission (par.[0198] which recites, in part, “In another example, in a situation in which a total of three PDSCHs, that is, PDSCH 1, PDSCH 2, and PDSCH 3, are scheduled to be repeatedly transmitted and received in one slot, when PDSCH 2 is delayed, PDSCH 3 is further delayed to be transmitted and received after PDSCH 2.”), based at least in part on, at least one orthogonal frequency division multiplexing (OFDM) symbol of the of the PDSCH transmission overlapping with a semi-static uplink symbol associated with the UE (par.[0198] which recites, in part, “In an example, in a situation in which a total of two PDSCHs in one slot are sequentially scheduled to PDSCH 1 and PDSCH 2 having the same length to be repeatedly transmitted and received, symbols assigned to be PDSCH 1 are indicated to be the DL symbols by Step 3, and when some of symbols assigned to be PDSCH 2 are indicated to be the UL symbols (or flexible symbols) by Step 3, the UE determines that, after the UL symbols (or flexible symbols) indicated by Step 3, PDSCH 2 are transmitted and received, in the same slot, in DL symbols to which all PDSCH 2 are assigned.”).
	Regarding claim 31, 34, and 37, Park teaches:
	delay the reception of the PDSCH transmission, and the one or more scheduled PDSCH transmissions, such that hybrid automatic repeat request (HARQ) process identifiers (IDs) of the PDSCH transmission, and the one or more scheduled PDSCH transmissions, are to be incrementally received (par.[0198] wherein the disclosure teaches the SPS UL symbol collides with the symbol used for PDSCH transmission of PDSCH-2. The collision can cause the cancellation or delaying of PDSCH-2 or the delayed reception of PDSCH-2 and PDSCH-3. The office notes that when scheduling the PDSCH each PDSCH is considered a HARQ process, and each HARQ process is associated with a HARQ process identifier (see e.g. 3GPP 36.321 v13.2.0 section 5.3.2.1). Since, the PDSCH-2 is delayed, and then further delays the PDSCH-3 indicates that the HARQ Process ID for each of the delayed PDSCH are similarly sequentially received. That is, since the disclosure of Park teaches delaying and sequentially receiving the PDSCH which are parallel HARQ processes of the eNB MAC entity, and each HARQ process is configured with a HARQ-Process-ID, sequentially received PDSCH would indicate sequentially received process-ID. Par.[0186] further discloses the association between the HARQ process and the PDSCH, (see e.g. “When the two DCIs have the same HARQ process number and NDI value, two PDSCHs have the same TB. When at least one of the two has a different value, two PDSCHs may have different TBs from each other.”).
	Regarding claim 32, 35, and 38, Park discloses:
	 Wherein hybrid automatic repeat request (HARQ) process identifiers (IDs), that correspond to the PDSCH transmission and the one or more scheduled PDSCH transmissions, remain sequential (par.[0198] wherein the disclosure teaches the SPS UL symbol collides with the symbol used for PDSCH transmission of PDSCH-2. The collision can cause the cancellation or delaying of PDSCH-2 or the delayed reception of PDSCH-2 and PDSCH-3. The office notes that when scheduling the PDSCH each PDSCH is considered a HARQ process, and each HARQ process is associated with a HARQ process identifier (see e.g. 3GPP 36.321 v13.2.0 section 5.3.2.1). Since, the PDSCH-2 is delayed, and then further delays the PDSCH-3 indicates that the HARQ Process ID for each of the delayed PDSCH are similarly sequentially received. That is, since the disclosure of Park teaches delaying and sequentially receiving the PDSCH which are parallel HARQ processes of the eNB MAC entity, and each HARQ process is configured with a HARQ-Process-ID, sequentially received PDSCH would indicate sequentially received process-ID. Par.[0186] further discloses the association between the HARQ process and the PDSCH, (see e.g. “When the two DCIs have the same HARQ process number and NDI value, two PDSCHs have the same TB. When at least one of the two has a different value, two PDSCHs may have different TBs from each other.”).	
Regarding claim 33, 36, and 39, Park discloses:
	wherein the PDSCH grant is included in a downlink control information (DCI) communication (par.[0016] which teaches a base station transmitting DCI to the UE concerning the multi-PDSCH transmissions).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5,15, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 4 above, in view of Choi et al. (WO 2020/222625 A1).
	Regarding claims 5, 15, and 25, Park discloses:
	Delaying the reception as described in the rejection of claim 4, but does not disclose:
Delay the reception for one slot.
However, the disclosure Choi teaches delaying the reception of a PDSCH which overlaps with a semi-static uplink signal for one slot (par.[0324] which recites, in part, “That is, the base station does not transmit the PDSCH and cancels the transmission of the PDSCH if the symbol to which the PDSCH is transmitted overlaps the UL symbol and any one of G symbols that can be used as a gap. And the base station delays the transmission of the PDSCH to the next slot.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to combine the techniques for reception of multi-PDSCH as discussed in Park, with the delaying reception of a conflicting UL/DL to a next slot as discussed in Choi. The motivation/suggestion would have been to more reliably receive a PDSCH by transmitting transport over multiple PDSCH while still allowing UCI, or other uplink data to be transmitted. 


Allowable Subject Matter
Claims 7-9, 17-19, and 27-28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 11, 13-15, 17-19, 21, 23-25, 27-29, and 31-39, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see 112(b) Rejection, filed 10/06/2022, with respect to claim 28 have been fully considered and are persuasive.  The 112 Rejection of claim 28 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
3GPP TS 36.321 vers.13.2.0 (2016-06) “3rd Generation Partnership Project;
Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol specification (Release 13)” dated 06/2013 and retrieved from https://www.arib.or.jp/english/html/overview/doc/STDT104v4_10/5_Appendix/Rel13/36/36321-d20.pdf on 11/02/2022.

`Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411